         Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 1 of 8



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
OCTAVIUS JUNIOUS                           )
                                           )
            Plaintiff,                     )
                                           )             1:19-cv-2228
                                              Case No. __________________
      v.                                   )
                                           )
PARAGON SYSTEMS, INC.                      )
                                           )
            Defendant                      )
__________________________________________)

                           NOTICE OF REMOVAL

                                 EXHIBIT A

                                  Complaint
            Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 2 of 8


-                                                                                               Filed
                                                                                                D.C. Superior Court
                                                                                                05/15/2019 15:25PM
                                                                                                Clerk of the Court

                  IN THE: SkJPERIPR                 IFOR THE DISTRICT. .OF COWNIBIA


     OCTAV !US IVNIOUS
    :58J.5 Sachem Drive
     Forest Heights, TViaryiand 20745

             PLAINTIFF,

                                                               caWIitai 2019 CA 003217 B
    PAttA0014 SYSTEM$,1NC.                           .*.
    13900 °LinetitniPOtks.briVt.
    sui.1.9409
    Herndon
                                                           °
             SER:Stt
             N.6iio1161 RegiitOret AgentS,, Inc
             100 ..Wrniout Avenue. NW
             SW(010
             Washirigton;D.C,..20005.

             DEFEKRANT.
                                                               ***** *L*** *       *******.**4**
                                                  :COMPLAINT

             PkintifQetzwiosllitniotiS.C.Pliintiff).„by and through ..undeitigna cotinSet, t.icreb.y fifes.

    :1111's Coinplaiiit        I)efeNglit., Por6g911. SySteins.,.    ("DefOudout") for diituageS: PloiUtiff

    $1.14ained „os 6.1*.stilt of Vibrations of the.: D,C.::Wage..Payrnent and: Wag Collection        Code
        32,1301 VtiYM... ("DMPA.7) as seilottli

                                     PARTIES ANDJORISDICIION

             1,       Plointiffis Au:adult. 'resident atheStote Moryispd.

                      D.ektitiOntii .6 corporation foMefttiuder.the lavi!tottIgiCommonweahhorVirgini.a

    outdoing hpsiucs$ inthe]DistrietOteoinnihia..
        Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 3 of 8




         3.      This court has jurisdiction. af Defendant: because: "lbe matter in: ,eantratietty

ekeeedsihe .surn.orvalue:Of                      ve of intere4sand easts,,and is baweery „....

of :afferent states? 28.             1332(0.

         4.      Venue Proper in This .Court because this is; theitylicial ilistriqt. in •whieh

Aihstuntial part. of the .everitt•    othissibris. giving rise tO:te claim. 9dCiUltd:E .2s

1. :3*(00).;..
                 At,:all OSteltVatit, DefenclantaperaWits business in the Distrierof cOhunbia.,

         6.      All of Plaintiffsj(ib                   :rise: to .this action accored: ill die District Of

Col unibia:

         7...    Pursuant to the fOregoing,at. an                   Peretidam: quai.i..fiid as .Plaintifrs.

"cmployee fair :the ridrpcides,afthoDPWPA:,-.

                                                 'FACTS

         $..     Plaintiffwas.;employed by .flefontialit as an armed. IlExtpteetly:e:SeptAt.ity Oftleer. fOr

the period of ahoglute10:f:(ii::initil April 1.5,.

         :SY:    At aH times releyaqi Plaintiirs!regulathouily ratc. wil.s114;00perhaikand. $51.00

.per   hour :far the.hours htvarked exe.x.ss.prforty. (40) per Weet

                                  paid: far the,flitai three 01 pay periods at einplayrnenf, Waling
                 Plaintiffwas rot paid

six:0) weeks.:
         11      Plaintiff 'repeatedly made do-hands farlis unpaid wages,..but Defendant failed., and.

refusecttei ppyPlaiMiff for the hours he:had. warkeit.:

         12.. On April: 2; 2019,Plaintiff filed.a "Payroll Piscrepancy Rim!" With:Defendant to:

d mud parlor era iSnitattivages.




                                                     2
       Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 4 of 8




        i.      nai
                  ---00$ent gobrat Omai           POO:. •    fitanagernent teggeging...paymett. . of his

earned blit: unpaid wogs,

                tinr:Aptif is, 2019.,-DefeNiantterrninate4 Plaintiff's emplOrnent:inTrettiliationlik.

Pialhfifrs. cx Wise Pr* oivityrightto be paid fcr thehors he Worked:.

        IS.DefendanVstqtninationof!Naiatirt etriployrnmfocoutTedabroptly and no reason

tor his: terminoilop was dyer given to Plaintiff;

        :lb..      teopinating Plaintiff :eitiployinerit, Defendant: NW. to.folloWits'...oWn :internal

progressive, discipline procedures:
        17      At no thneditrinwhi:setiPloyrnent had Plaintiff wet :been:                    fOnnolly or
infornaally.,.. Otheiwiso.hattaprdisciptigtstos:.

                110.iiitr's:Avaia wages' for the- fing        weas of"his. employs:neat amot!fit to.
$4,51.3.0(h

                                       CAUSES °FACTION
                                              COUNT
                   Violation of 11):,. C,:•Wage. Nirttittit.and Wage, Conceit:low:AO
                                             Vitpnicl:Wages.

                Plaintiare-allemandeaSsietts:eadh and eyeryallego(koWfoitli ibovc:as if each.

were sotfOrtfi herein.

        20..    Under the."130s.V1'A„: lgteticiants were °Opted to pay :Plaintiff' dI ivages. earn0..

'aP0:- We.4 forVot:k that Plgititiffpeiforrned,
        11       Wages!P;pnrsolint. to i.).(tWPA. (DC Code                  "includes, a: (A) Bows;.

fRY: cortolli$ifoit; (.0 *Hinge, benefits.: paid in: oat,:     Overtiine pretnjutwi and (8) Other.

remuneration. progii$ed o owed:: (D. PorWalit: to a contract; for 00100414 Whether mitten or




                                                                                  v     . .
        Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 5 of 8




oral;     Puraparitio.a.:Onttae(berviieeron. employer:mid another:person-or entity;;.or (iii) purgiant,

toDistriet or Federal law,"

                tvntitfpofoniled.wtN:k             fir, tiofthidratit's t)tie,fit apsetforth.ahov..e.for.whieh

Defendant tailc4 to pas P4intiff aft wages earnedand-r.eqpired byDistri0 of Columbia law

         23     lkfendant owes Plaintiff wages for work ditties performed aa:aet.forth:dhOVe.

        24,     Dgfgudantl:.:faittat TO pay Plait.)tiffwa s••• 404 feral .above constitutega viblation

of.Plaintilts.right t Teeeiyc. wages aggnaratneedtiy the DCWPA,

        2$1     Defeadanea         tire. topay Plaintiff all W4ges':earne4,.owed.:. apitrequire41 by tw a.
secOred by District vf Coharbialaw..arkt the DCWPA was:.knowino*, willfithindIntentional, was

not the result daffy bona       dispute between pharitifE.eifid Defendant, and ww not in               Nth.

        wHEREFOR            fendant liable to Plaintiff wider Como .1*: all, nitpaid.wages: in the.

:Mourn 4:414,513.00* Or some other ,attiontit: to. be proven .at. triC ph4, liquidated,

provided by statute (quadruple damages). interest (both pre- anti ptistOditient) attorney' fe,es,

costs, and.anyhrtherrelief thiWourt deenigapprOpriate

                                               COUNT a
                   VioligiOri of        Whg0 PaYmgnit and Woo ColleolottAct
                                            'Retaliation.

        .26.    Plaintate....a1le0.and reasserts eaph,anci cyillegatiortsp(A)rjh ab.q.K0 iteadt

were set forth herein:

                PlaintiitWas an•bfentployee'apd .Detendarit wasilaintitra "employe within the

iiigotthe DCWPA.

        2$,     The.DCWPA .Strictly and;,,em?licitlyforbids retaliation by an :employer, against an

tinpiOtt.torippliligingig*I1OrMsO,Stekiiigt6ii0apiyiptiu.1 employer arising Outefan alleged

DCWP.A.violation.


                                                    4
        Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 6 of 8




         t'3%     :ay .exehanging_                              niaiivettelit npiinin Abut :unpaid

.Wngea And. filing..an. internal: ":Payrkill DiNerepancy Form, pn. April 2', 2.01%; el..ititift engage:04n

octi81V loototodfrOIntetaliation nrider 'the t*wm,,
,


         ao,          respop..5.0,. to PiajitjEffs protooeit ivtivity.... 'Defendant terminated PlaititS:



         31       Defend4ne$:!tretkm,5..00itia. Plaintiff 447e. retahatoty         U1u And minuonaI and:

     itiff :häS:suffere4 damages in. theform.of.lps..t.wage.S,...11 •well:AstwnecottoPit.c. and.           It I.

d.aniAggwarig:inggliere.:flotn.

         VsliggEt.'013E, .i.Ve411.0.411(             Pltaititiff.;00.0 OM( :02fOr lost: !conpertsatiOn.,
flüdted dArnage'S,•rein*S.titteinent ff1iaintIiitb hi tlSii positionnr:anequ Valera; position., with

'reNtOra:tim...01scnintily.i att9.rner:00%        inteatsif.0-0.thPre-.4triii.PsOtikl4.2";.1001.!"-god 40.0.011:4'

.relieftlifsiebtirt deernsliti.protniate...

                                                 •RespeptUlyil
                                                            )ta
                                                            t itted
                                                                           •
                                                                                      •
                                                                   1•• •
                                                 , *gt
                                                 Cnta.     C.  (*ebberg,    aar. ls.!IkT:N848.25
                                                 Alin, -Mister &Gkeenbeit ELC.
                                                 8175.7..cietrehl] s.'-‘YenPe:.F:Sti,#6. 40Y
                                                 Silver Spring, Maryland 20910..

                                                 17;14043141142.
                                                 ggreenhergliyagfirm,com
               Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 7 of 8


A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 06/28/2019
                                                                                 CT Log Number 535771982
        TO:     JOSIAH ROCHA
                Securitas Security Services USA, Inc.
                4330 Park Terrace Dr
                Westlake Village, CA 91361-4630


        RE:     Process Served in District of Columbia

        FOR:    PARAGON SYSTEMS, INC. (Domestic State: AL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                   Octavius Junious, Pltf. vs. Paragon System, Inc., Dft.
        DOCUMENT(S) SERVED:                Summons, Complaint
        COURT/AGENCY:                      Superior Court of the District of Columbia, DC
                                           Case # 2019CA003217B
        NATURE OF ACTION:                  Employee Litigation - Wrongful Termination - 04/15/2019
        ON WHOM PROCESS WAS SERVED:        National Registered Agents, Inc, Washington, DC
        DATE AND HOUR OF SERVICE:          By Certified Mail on 06/28/2019 postmarked on 06/25/2019
        JURISDICTION SERVED:               District of Columbia
        APPEARANCE OR ANSWER DUE:          Within 21 days after service of this summons upon you, exclusive of the day of
                                           service
        ATTORNEY(S) / SENDER(S):           Gregg C. Greenberg
                                           Zipin, Amster Et Greenberg, LLC
                                           8757 Georgia Avenue, Suite 400
                                           Silver Spring, MD 20910
                                           301-587-9373
        ACTION ITEMS:                      CT has retained the current log, Retain Date: 06/28/2019, Expected Purge Date:
                                           07/28/2019

                                           Image SOP

                                           Email Notification, JOSIAH ROCHA JOSIAH.ROCHA@SECURITASINC.COM

                                           Email Notification, Laura Poke Laura.Polte@securitasinc.com

        SIGNED:                            National Registered Agents, Inc
        ADDRESS:                           1015 15th St NW Ste 1000
                                           Washington, DC 20005-2621
        TELEPHONE:                         202-572-3133




                                                                                 Page 1 of 1 / SC
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
            'aye *soww 41-000114_11       Istltc,
21                                                                                               US POSTAGE

                vir
                                                                                                    07.30R
                      °vim% del   W WW:
                                      ll°41
                                       A 1
                                                                                                    First-Class
                                                                                      Mailed From 20910
                                                                                      06/25/2019
                                                            7018 1830 0001 3919 840   032A 0061809712
     c7 Aver ctistliy IAA) 641̀   ve °4• ‘111




                                                    ‘slferecl•
                                   MS          ckrtek, \\INN
                                      m%\•1k*.
                                   u).S\i‘ylkbA,         gOODC
                                                                                                                  Case 1:19-cv-02228 Document 1-2 Filed 07/26/19 Page 8 of 8
